EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:

1. 	A door latch slide for engagement with a strike plate in a doorjamb, the door latch slide comprising:
a latch slide body engageable with an actuator device mounted on the door for moving the latch slide toward and away from the strike plate, the latch slide body being adjustable with respect to the door to adjust an extension distance of the latch slide body toward the strike plate;
a latchbolt extending from the latch slide body, the latchbolt having a non-flat sweep side for contacting an outside of the strike plate to cause retraction of the latchbolt away from the strike plate as the door is closing and the latchbolt having an opposite flat face located on a slide of the latchbolt opposite the non-flat sweep side, the opposite flat face configured for contacting an inside of an opening in a face of the strike plate to prevent the door from opening when the latchbolt is extended toward and into the strike plate opening; 
the latchbolt having a pair of indicia on at least one side thereof, one of the indicia indicating a minimum desired extension distance for extension of the latchbolt inside the strike plate opening during installation of the door latch slide, and the other of the indicia indicating a maximum desired extension distance for extension of the latchbolt inside the strike plate opening during installation of the door latch slide, 
wherein the latch slide may be adjusted during installation of the actuator device by visually extending the latchbolt into the strike plate opening, moving the latch slide body toward or away from the strike plate until the strike plate face is between the pair of indicia on the latchbolt, and setting the latch slide body with respect to the actuator device so that the latchbolt, when extended, maintains the strike plate face between the pair of indicia on the latchbolt.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or reasonable suggest a door latch slide in the entire claimed combination, including a latchbolt having a pair of indicia on at least one side thereof, one of the indicia indicating a minimum desired extension distance for extension of the latchbolt inside the strike plate opening during installation of the door latch slide, and the other of the indicia indicating a maximum desired extension distance for extension of the latchbolt inside the strike plate opening during installation of the door latch slide, wherein the latch slide may be adjusted during installation of the actuator device by visually extending the latchbolt into the strike plate opening, moving the latch slide body toward or away from the strike plate until the strike plate face is between the pair of indicia on the latchbolt, and setting the latch slide body with respect to the actuator device so that the latchbolt, when extended, maintains the strike plate face between the pair of indicia on the latchbolt, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/Primary Examiner, Art Unit 3675